Graupner:
Since there was a change of ownership after March 3, 1917, and an interest or control of 50 per cent or more remained in the owner of the predecessor business, the provisions of section 331 of the Revenue Act of 1921 are applicable. The taxpayer has failed to establish by satisfactory evidence the value of the good will, if any, when acquired by its predecessor, and accordingly is not entitled to include the claimed value of the item of good will in its invested capital. Appeal of W. F. Severa Co., 3 B. T. A. 664.

The deficiency is $798.60. Order will he entered accordingly.